Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 1 of 12

UNITED STATES DISTRICT COURT
- DISTRICT OF MASSACHUSETTS
TLED

ee ee ee ee X Clerk g G£fice
SS. A
LUKE J. WARNER, pate. AS Ls
BY.

. : S Gierk
Plaintiff, Deputy
Complaint For Damages

-against-
UNITED STATES OF ANER Ica, US DoJ,
FEDERAL BUREAU OF PRISONS, FEDERAL Jury Trial Demanded
TRANSFER CENTER OKLAHOMA CITY, USM,
GRADY COUNTY LAW ENFORCEMENT CENTER,

ET Ab, .
------------ Defendants; _y
JURISDICTI
1. Plaintiff is an individual residing in Ayer, Hassachusetts,

and is a citizen of the Commonwealth of Hassachusetts, in Shrewsbury.
2. Defendant is the UNITED STATES OF ALERICA and particularly
the United States Department of Justice, Federal Buresu of Prisons,
Federal Transfer Center Cklahoma City, with its principal place of
business in Oklahoma City, Oklahoma. Grady County Law Enforcement Center is a

USM/FBOP satelite inmate housing for FTC Oklahoma City in Chickasha, Oklahoma.

3. This court has subject matter jurisdiction over this

action and the claims asserted in this complaint under 28 U.S.C,

§ 1346 because the UNITED STATES OF ANERICA is a defendant, and

28 USC § 1332 because of diversity and controversy amont exceeds $75,000.

4, This court has personal jurisdiction over the UNITED

STATES OF AHERICA because it is present in and regularly conducts

business in the Commonwealth of Nessachusetts,

5. Venue is proper in this court under 28 U.S.C. § 1402(b)

because the Plaintiff resides in the Commonwealth of Massachusetts.

CLATH FOR RELIEF

6. Plaintiff maintains six (6) elaims for relief as ageinst

Defendant, to wit:

-IRS-Cancer dciserders
to 04-19-2016

oe

Pag

1

i. Yepii
FTC 6

709

%

nt Treatment of [IY
a 2

homa City 05-13-2601

o

1

&
1.
a

hey oles

Page 1 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 2 of 12

ii. Negligent Treatment of Right Shoulder Injury
FTC Oklahoma City 05-13-2016 to 05-19-2016

iii. Conspiracy to Deprive Plaintiff his rights with
Intent to Injure with Negligent Healthcare
FTC Oklahoma City 05-13-2016 to 05-19-2016

iv. Negligent Treatment of HIV-AIDS-Cancer Disorders
FTC Oklahoma City 09-23-2016 to 10-03-2016

ve Negligent Treatment of Right Shoulder Injury
FTC Gklahonma City 09-23-2016 to 10-03-2016

Vi. Conspiracy to Deprive Plaintiff his rights with
Intent to Injure with Negligent Healthcare
FTC Oklahoma City 09-23-2016 to 10-03-2016

FACTS COMMON TO ALL CLATHS

 

7. Plaintiff has fulfilled all administrative, jurisdictional,
and other required prerequistes.to commencement. Please see
the administrative record appended herewith. SEE APPENDICES 1-2-3
FIRST CLAIM
8B, From 05-13-2016 to 05-19-2016 (dates inclusive), at the  —__

time of Plaintiff's injury, Defendant operated the Federal Transfer

a ~.
——. a

 

Center in Oklahoma City, Oklahoma ("FTC Oklahoma City").

9. FTC Oklahoma City failed and refused proper evaluations,
consultations, medications and treatments for Plaintiff's serious
and critical HIV-AIDS-Cancer disorders.
_..10. Defendant prescribed and administered a regimen of medications
that were already failing and proved to be the wrong and toxic __
combination,

li. Plaintiff asked for help many times but Defendant and
its staff refused treatments, lied to plaintiff about the severity
of his disorders and injries, falsified/hid-tampered with plaintiff's

medical records, routinely engaged in negligent and corrupt practices,

and transferred plaintiffin poor health,

Page 2 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 3 of 12

12, Defendant negligently caused the harm alleged to plaintiff.
Plaintiff contends that this negligence of the defendant was gross
and wanton. Dlain#tiff£'s HIV-AIDS-Cancer disorders have since
decompensated to develop a new Leukemia or cancer. Plaintiff's
HIV-AIDS has not improved and is at risk for more serious
Opportunistic infections. Plaintiff often experiences symptoms of
sickness (fevers, fatigue, soreness, nauseau, insomnia).

13. Defendant's negligent acts and/or amissions have
subjected plaintiff toe life-threatening injury by worsening
plaintiff's disorders while plaintiff has no other treatment options.

14, The negligence of the defendant was the proximate cause
of all of the plaintiff's injuries and damages. |

15. Plaintiff demands a trial by jury on this chain: and.
on all claims.

SECOND CLAIM
16. Plaintiff repeats, realleges, and reiterates all

paragraphs stated above as if they were fully stated herein and

further alleges as follows.

17, From 05-13-2016 to 05-19-2016 (dates inclusive},
at the time of plaintiff's injury, defendant operated FTC Oklahoma
City.

18, FTC Oklahoma failed and refused proper MRI evaluation,
consultation, surgery and physical therapy for plaintiff's right
shoulder injury (torn supraspinatus rotator cuff). Plaintiff entered
the Federal Bureau of Prisons system with this injury.

19. Plaintiff asked for help many times, but Defendant and

its staff refused treatments, lied to plaintiff about the severity

of his injury and disorders, hid, falsifiad and tampered with

 

Page 3 of 12
Case 1:19-cv-10081-RGS Document 1 Filed 01/10/19 Page 4 of 12

plaintff's medical records, engaged in routine negligent and

cmrrupt practices, transferred plaintiff with his injury and in

peor health. This treatment is not commensurate with modern medical
sciences.

20, Defendant negligently caused the harm alleged to
plaintiff. Plaintiff contends that this negligence of the defendant
was gross and wanton, Plaintiff's right shoulder injury is still
not treated and plaintiff's HIV-AIDS-Cancer disorders have decompensated
and developed a new cancer or Leukemia. Plaintiff's arm will have
permanent disability.

21, Defendant's negligent acts and/or omissions have subjected
plaintiff to life-threatening injury by worsening plaintiff's disorders
while plaintiff has no other treatment options. Plaintiff's

right shoulder is seriously painful évery day, disrupts his sleep

every night, prevents plaintiff from proper exercise, disables
plaintiff's abilities, is causing plaintiff's HIV-AIDS-Cancer disorders
to decompensate. Plaintiff has no other treatment options.

22, The negligence of the defendant was the proximate cause
of all of the plaintiff's injuries and damages.

23. Plaintiff demands a trial by jury on this claim and
on all claims.

THIRD CLAIM

24, Plaintiff repeats, realleges, and reiterates all
paragraphs stated above as if they were fully stated herein and
further alleges as follows.

25. From 05-13-2016 to 05-19-2016 (dates inclusive),
at the time of plaintiff's injury, defendant operated FIC Oklaboma
City.

Page 4 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 5 of 12

26. Plaintiff is informed and believes, and on that basis
alleges, that the defendant and others, and each of them,
knowingly, maliciously, and willfully conspired and agreed among
themselves to tortiously or unlawfully injure the plaintiff by
committing the acts alleged here in furtherence of their conspiracy
and agreement.

27, Plaintiff is further informed and believes, and on
that basis alleges, that the defendant and others, and each of then,
knowingly and willfully conspired to deprive plainitff's rights with
intent to.vinjure plaintiff with negligent treatment of right shoulder
injury (torn supraspinatus rotator cuff) and HIV-AIDS-Cancer
disorders. This misconduct started at the prior prisons, was engaged
at this said prison, and has been continued at the subsequent prisons
into the current day. Defendant and others have refused treatments,
lied to plaintiff about the severity of his disorders and injury,
falsified medical records, practice negligent and corrupt activities,
and transferred plaintiff in poor health.

28. Plaintiff is also informed and believes, and on that
basis alleges, that the tortious course of conduct and the idlegal
acts described below were done in furtherance of the objectives of
the conspiracy, all to plaintiff's damage, as alleged.

29, Plaintiff is also informed and believes, and on that
basis alleges, that defendants, jointly and severally, furthered
this conspiracy by ratifying and adopting the acts of each of the
other members of the conspiracy. As a legal result of this
coospiracy, plaintiff has suffered the damages set forth here, which
were actually and proximately caused jointly and severally by each

and every defendant; and co-conspirator,

Page 5 of 12
Case 1:19-cv-10081-RGS Document 1 Filed 01/10/19 Page 6 of 12

30. Plaintiff is informed and believes, and on that basis
alleges, that the defendant and others, and each of them, knew
of some or all of the wrongful acts described below, and that they
nevertheless knowingly assisted in the performance of those
wrongful acts, or otherwise participated in furtherance of the
conspiracy to plaintiff's damage, as alleged.

31, The defendant and others, and each of them, acted with
actual malice in connection with the actions and/or omissions in-
question. That is, the defendant and others had actual knowledge
that their actions and/or omissions would harm plaintiff, or in the
alternative, acted in reekless disregard for the health, safety,
and well-being of the plaintiff.

32, Defendant and others negligently caused the harm. alleged
to plaintiff. Plaintiff contends that this negligence of the defendant
Was gross and wanton. Plaintiff's right shoulder injury is still
not treated and his arm will have a permanent disability. Plaintiff's
HIV-AIDS-Cancer disorders have decompensated to develop a new cancer
or Leukemia. This conspiracy caused plaintiff life-threatening disorders
and physical disability. Plaintiff experiences serious pain every
day, disruptive sleep every night, preventing proper exercise,
disables plaintiff's abilities, prevents plaintiff from recovering
his health, and other serious, severe and permanent injuries.

33. The defendant and others, and each of them, have
subjected plaintiff to life-threatening injury by worsening
plaintiff's disorders while plaintiff has no other treatment
options.

34. Plaintiff demands a trial by jury on this claim and

on all claims.

Page 6 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 7 of 12

FOURTH CLAIM

35. Plaintiff repeats, realleges, and reiterates all
Paragraphs stated above as if they were fully stated herein and
further alleges as follows,

36, From 09-23-2016 to 10-03-2016 (dates inclusive),
at the time of plaintiff's injury, defendant operated FTC Oklahoma
City, and Grady County Law Enforcement Center.

37. FIC Oklahoma failed and refused proper evaluations,
consultations, medications, and treatment for plaintiff's serious-
Critical HIV-AIDS-Cancer disorders. Defendant prescribed and
administered a regimen of medications that were already failing
and proved to be the wrong and toxie combination.

38, Plaintiff asked for help many times but defendant and
its.staff refused treatments, lied to plaintiff about the severity
of his disorders and injuries, falsified-hid-tampered with plaintiff's
medical records, routinely engaged in negligent and corrupt
practices, and transferred Plaintiff in poor health to a facility
With no infectious disease specialist.

39. Defendant negligently caused the harm alleged te plaintiff.
Plaintiff contends that this negligence of the defendant was gross
and wanton. Plaintiff's HIveAIDS-Gancer disordess_have since
decompensated to develop a new Leukemia or cancer. Plaintiff's
HIV-AIDS has not improved and is at risk for more serious opportunistic
infections. Plaintiff often experiences symptoms of sickness
(fevers, fatigue, soreness, nausea, insomnia). This has subjected

plaintiff to life-threatening injury by worsening his disorders.

Page 7 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 8 of 12

40. Defendant's negligent acts and/or omissions have
subjected plaintiff to life-threatening injury by worsening
plaintiff's disorders while plaintiff has no other treatment options.

Al, The negligence of the defendant was the proximate cause
of all the plaintiff's injuries and damages.

42. Plaintiff demands a trial by jury on this claim and
on all claims.

FIFTH CLAIM

43, Plaintiff repeats, realleges, and reiterates all
Paragraphs stated above as if they were fully stated herein and
further alleges as follows,

44, From 09-23-2016 to 10-03-2016 (dates inclusive),
at the time of plaintiff's injury, defendant operated FTC Oklahoma
City, and Grady County Law Enforcement Center.

45. FTC Oklahoma failed and refused proper MRI evaluation,
consultation, surgery and physical therapy for plaintiff's right
Shoulder injury (torn supraspinatus rotator cuff). Plaintiff
entered the Federal Bureau of Prisons system with this injury.

46. Plaintiff asked for help many times, but Defendant and
its staff refused treatments, lied to plaintiff about the severity
of his injury and disorders, hid, falsified and tampered with
plaintiff's medical records, engaged in routine negligent and
Corrupt practices, transferred plaintiff with his injury and in poor
health to a facility with no infectious disease medical doctor.

This treatment is not commensurate with modern medical sciences.

47. Defendant negligently caused the harm alleged to

plaintiff. Plaintiff contends that this negligence of the defendant

was gross and wanton, Plaintiff's right shoulder injury is still

Page 8 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 9 of 12

not treated aod plaintiff's HIV-AIDS- Cancer disorders have

decompensated and developed a new cancer or Leukemia. Plaintiff's
arm will have permanent disability.

48, Defendant's negligent acts and/or omissions have
Subjected plaintiff to life-threatening injury by worsening
Plaintiff's disorders while plaintiff has no other treatment options.
Plaintiff's right shoulder is seriously painful every day, disrupts
his sleep every night, prevents plaintiff from proper exercise,

disables plaintiff's movements, is causing plaintiff's HIV-AIDS-

 

 

Cancer disorders to decompensate. Plaintiff has no other treatment
options.

49. The negligence of Defendant was the proximate cause

 

of all of the plaintiff's injuries and damages.
50. Plaintiff demands a trial by jury on this claim and
on all claims,
SIXTH CLAIM
51. Plaintiff repeats, realleges, and reiterates all
Patagraphs stated above as if they were fully stated herein and

further alleges as follows.

52. From 09-23-2016 to 10-03-2016 (dates inclusive),
at the time of plaintiff's injury, defendant operated FTC Oklahoma
City, and Grady County Law Enforcement Center.

53. Plaintiff is informed and believes, and on that basis
alleges, that the defendant and others, and each of them,
knowingly, maliciously, and willfully conspired and agreed among
themselves to tortiously or unlawfully injure the plaintiff by
committing the acts alleged herein in furtherance of their-conspiracy

and agreement.

Page 9 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 10 of 12

54, Plaintiff is further informed and believes, and on
that basis alleges, that the defendant and others, and each of them,
knowingly and willfully conspired to deprive plaintiff's rights with
intent to injure plaintiff with negligent treatment of right shoulder
injury (torn supraspinatus rotator cuff) and HIV-AIDS-Cancer
disorders. This misconduct started at the prior prisons, was engaged
at this said prison, and has been continued at the subsequent prisons
into the current day. Defendant and others have refused treatments,
lied to plaintiff about the severity of his disorders and injury,
falsified medical records, practice negligent and corrupt activities,
and transferred plaintiff in poor health to a facility with no
infectious disease medical dopetor on staff nor on contract.

55. Plaintiff is alse informed and believes, and on that
basis alleges, that the tortious course of conduct and the illegal
acts described below and herein were done in furtherance of the
objectives of the conspiracy, all to plaintiff's damage, as alleged.

56. Plaintiff is also informed and believes, ahd on that
basis alleges, that defendants, jointly and severally, furthered
this conspiracy by ratifying and adopting the acts of each of the
other members of the conspiracy. As a legal result of this conspiracy
plaintiff has suffered the damages set forth herein, which were
actually and proximately caused joitly and severally by each
and every defendant and co-conspirator.

57. Plaintiff is informed and believes, and on that basis
alleges, that the defendant and others, and each of them, knew
of some or all of the wrongful acts described below, and that they

nevertheless knowingly assisted in the performance of thase

wrongful acts, or otherwise participated in furtherance of the

Page 10 of 12
Case 1:19-cv-10081-RGS Document1 Filed 01/10/19 Page 11 of 12

censpiracy to plaintiff's damage, as alleged.

rn

58. The defendant and others, and each of them, acted with

’
actual walice in connection with the actions and/or omissions in
question. That is, the defendant and others had actual knowladge
that their actions and/or amissions would harm plaintiff, or in the
alternative, acted in reckless disregard for the health, safety,
and well-being of the plaintiff. To wit, Defendants transferred
plaintiff from FTC Oklahoma City for housing at Grady County Law
Enforcement Center, upon his arrival at FTC Oklahoma City and
pending his immanent transfer to FCI Terre Haut, both of which

were negligent transfers and designations. Thereby, Defendants
neglected to perform the requisite intervention classification

and medical screening reviews, to have stopped plaintiff's transfer
to FCI Terre Haute, and made a competent re-designation to a more
appropriate medical care facility.

39, Defendant and others negligently caused the harm alleged
to plaintiff. Pleintiff contends that this negligence of the
defendant was gross and wanton, Plaintiff's right shoulder injury
is still not treated and bis arm will have a permanent disability.
Plaintiff's HIV-AIDS-Cancer disorders have decompensated to develop
a new cancez or Leukemia. This conspiracy caused plaintiff life-
threatening disorders and physical disability. Plaintiff experiences
serious pain every day, disruptive sleep every night, preventing
proper exercise, disables plaintiff's abilities, prevents plaintiff
from recovering his health, and other serious, severe and permanent
injuries.

60, The defendant and others, and each of then, have
subjected plaintiff to life-threatening injury by worsening plaintif
disorders while plaintiff has no other treatment options.

Page 11 of 12
Case 1:19-cv-10081-RGS Document 1 Filed 01/10/19 Page 12 of 12

 

 

z

 

61. Plaintiff demands a trial by jury on this claim and
on all claims.
JURY TRIAL DEMAND
62, Plaintiff demands a jury trial on all issues s0 triable,
REQUEST FOR RELIEF
WHEREFORE Plaintif£ requests judgment against the defendant:
A. For his pain, suffering, inconvenience, and mental anguish
as determined by the trier of fact;
B. For his medical expenses incurred to date and for future
medical expenses.
C, For his loss of earnings and any loss of future earnings
Or earning capacity;
BD. For his costs of suit;
E. For all other relief to which he may be entitled.
Dated: Ayer, Nassachusetts
January 01, 2019 Poli Mloner—
LUKE J. WARNER

SERVICE: Plaintiff
complaint
FRCP Rule
Pauperis.

requests for this Court to order service of this

and a summons upon the defendants,
4(c)-Service,

Pgae 12 of 12

pursuant to

as plaintiff is proceeding In Forma
